DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 3/23/2022. Claims 1-24 are pending and have been considered below.


Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites in line 11 “the first scenario package” this should be changed to “a first scenario package”. 
 Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,218,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the above mentioned patent claims and therefore present claims 1-24 are anticipated by claims 1-18 of the patent 11,218,842. Present claim 1 is anticipated by claim 1 of patent, and claims 1-4 are anticipated by claim 1 of patent. Present claims 13-16 are anticipated by claim 10 of patent. Present claims 23 is anticipated by claim 17 of patent.
Present claims
U.S. Patent No. 11,218,842 claims
1. A method for providing a service on a terminal device, comprising: 
identifying a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; 
sending a scenario package request message to a service open platform responsive to determining that the user scenario meets an activation condition of a first scenario package, wherein the scenario package request message comprises an identification (ID) of the first scenario package, and wherein the first scenario package comprises at least one service related to the user scenario; 

receiving, by the terminal device, data of the first scenario package sent by the service open platform. 
2. The method according to claim 1, further comprising: generating a service card based on the data; displaying the service card, wherein the service card comprises a user interface of the at least one service. 
3. The method according to claim 2, further comprising: receiving an operation performed by a user on the user interface in the service card; providing a service corresponding to the user interface on which the user performs the operation.  
4. The method according to claim 1, wherein the terminal device stores correspondence data that comprises a correspondence between an identifier of a first area and an identifier of a wireless access point that covers the first area, the terminal device is connected to the wireless access point, and the identifying the user scenario of the terminal device comprises: determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data.  
5. The method according to claim 4, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, a cell ID of the base station, and periodically transmitting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU is configured to process data  simultaneously with an application processor (AP) of the terminal device being in a sleep mode; receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enabling a positioning module to determine a current location of the terminal device; and determining the user scenario of the terminal device based on the current location of the terminal device.  
6. The method according to claim 4, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, the cell ID of the base station connected to the terminal device, and periodically reporting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU is configured to process data  simultaneously with an application processor (AP) of the terminal device being in a sleep mode; and receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.  
7. The method according to claim 4, wherein the wireless access point comprises a base station and a Wi-Fi access point, the identifier of the wireless access point comprises a cell ID of the base station and a device identifier of the Wi-Fi access point, the correspondence data comprises a first correspondence between the identifier of the first area and the cell ID of the base station that covers the first area, and a second correspondence between an identifier of a second area within the first area and a device identifier of a Wi-Fi access point that covers the second area; and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, a cell ID of a-the base station connected to the terminal device, and periodically transmitting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU is configured to process data  simultaneously with an application processor (AP) of the terminal device being in a sleep mode; receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enabling a Wi-Fi module; determining, by the Wi-Fi module based on a received Wi-Fi signal, a device identifier of a Wi-Fi access point that sends the Wi-Fi signal, and transmitting the obtained device identifier to the MCU; and receiving, by the MCU, the device identifier sent by the Wi-Fi module, and in response to determining, based on the correspondence data, that the received device identifier matches the device identifier of the Wi-Fi access point that covers the second area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the second area.  
8. The method according to claim 5, wherein a period of reporting the cell ID by the modem is longer than a period of obtaining the cell ID.  
9. The method according to claim 4, wherein the wireless access point is a Bluetooth device, the identifier of the wireless access point comprises an identifier of the Bluetooth device, and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: determining, by a Bluetooth module of the terminal device based on a received Bluetooth signal, the identifier of the Bluetooth device that sends the Bluetooth signal, and transmitting the obtained identifier of the Bluetooth device to a microcontroller unit (MCU) of the terminal device, wherein the MCU is configured to process data simultaneously with an application processor (AP) of the terminal device being in a sleep mode; receiving, by the MCU, the identifier of the Bluetooth device sent by the Bluetooth module, and in response to determining, based on the correspondence data, that the received identifier of the Bluetooth device sent by the Bluetooth module matches the identifier of the Bluetooth device that covers the first area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device approaches or enters the first area.  
10. The method according to claim 1, further comprising: downloading, by the terminal device from the service open platform that maintains geographical location information of a wireless access point, correspondence data that comprises a correspondence between a geographical location information of the first area and an identifier of the wireless access point that covers the first area.  
11. The method according to claim 1, wherein the at least one service comprise a public information guidance service in the user scenario.  
12. The method according to claim 11, wherein the public information guidance service comprises scenario guidance and a scenario map.  
13. A terminal device, comprising: a microcontroller unit (MCU); a communications interface; and a processor; 
wherein: the MCU is configured to identify a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; the processor is configured to: 
send a scenario package request message to a service open platform by using the communications interface responsive to determining that the user scenario meets an activation condition of the first scenario package, wherein the scenario package request message comprises an identification (ID) of the -first scenario package, and  wherein the first scenario package comprises at least one service related to the user scenario; and 

the communications interface is configured to receive data of the first scenario package and that is sent by the service open platform.  

14. The terminal device according to claim 11, further comprising a display, wherein: the processor is further configured to: generate a service card based on the data received by the communications interface, wherein the service card comprises a user interface of the at least one service; and the display is configured to display the service card.  
15. The terminal device according to claim 11, wherein the processor is further configured to: receive an operation performed by a user on the user interface in the service card; provide a service corresponding to the user interface on which the user performs the operation.  
16. The terminal device according to claim 13, wherein the terminal device stores correspondence data that comprises a correspondence between a geographical location of a first area and an identifier of a wireless access point that covers the first area, and the MCU is configured to determine the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data.  
17. The terminal device according to claim 16, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the terminal device further comprises: a modem, and a positioning module, wherein the MCU is configured to process data simultaneously with an application processor (AP) of the terminal device being in a sleep mode; wherein: the modem is configured to: periodically obtain a cell ID of the base station connected to the terminal device, and periodically transmit the obtained cell ID to the MCU; and the MCU is configured to: in response to determining, based on the cell ID sent by the modem and the correspondence data, that the cell ID matches the cell ID of the base station that covers the first area, enable the positioning module to determine a current location of the terminal device.  
18. The terminal device according to claim 16, wherein the wireless access point comprises a base station, the identifier of the wireless access point is a cell ID of the base station, and the terminal device further comprises a modem, wherein the MCU is configured to process data  simultaneously with an application processor (AP) of the terminal device being in a sleep mode; wherein: the modem is configured to: periodically obtain a cell ID of the base station connected to the terminal device, and periodically report the obtained cell ID to the MCU; and the MCU is configured to: receive the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.  
19. The terminal device according to claim 16, wherein the wireless access point comprises a base station and a Wi-Fi access point, the identifier of the wireless access point is a cell ID of the base station and a device identifier of the Wi-Fi access point, correspondence data that comprises a first correspondence between an identifier of the first area and the cell ID of the base station that covers the first area, and a second correspondence between an identifier of a second area within the first area and a device identifier of a Wi-Fi access point that covers the second area; and the terminal device further comprises a modem, and a Wi-Fi module, wherein the MCU is configured to process data  simultaneously with an application processor (AP) of the terminal device being in a sleep mode; wherein: the modem is configured to: periodically obtain a cell ID of the base station connected to the terminal device, and periodically transmit the obtained cell ID to the MCU; the MCU is configured to: receive the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enable the Wi-Fi module; the Wi-Fi module is configured to: determine, based on a received Wi-Fi signal, a device identifier of a Wi-Fi access point that sends the Wi-Fi signal, and transmit the obtained device identifier to the MCU; and the MCU is further configured to: receive the device identifier sent by the Wi-Fi module, and in response to determining, based on the correspondence data, that the received device identifier matches the device identifier of the Wi-Fi access point that covers the second area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the second area.  
20. The terminal device according to claim 16, wherein the wireless access point is a Bluetooth device, the identifier of the wireless access point comprises an identifier of the Bluetooth device, and the MCU is configured to: determine, based on a received Bluetooth signal, the identifier of the Bluetooth device that sends the Bluetooth signal, and in response to determining, based on the correspondence data, that the identifier of the Bluetooth device that sends the Bluetooth signal matches the identifier of the Bluetooth device that covers the first area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.  
21. The terminal device according to claim 13, wherein the at least one service comprise a public information guidance service in the user scenario.  
22. The terminal device according to claim 21, wherein the public information guidance service comprises scenario guidance and a scenario map.  
23. A terminal device, comprising a processing circuit, a storage medium, and a computer program that is stored in the storage medium, wherein the processing circuit is configured to executed the computer program, so as to:
 identify a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; 
send a scenario package request message to a service open platform responsive to determining that the user scenario meets an activation condition of a first scenario package, wherein the scenario package request message comprises an (identifier) ID of the first scenario package, and wherein the first scenario package comprises at least one service related to the user scenario; receive data of the first scenario package sent by the service open platform; generate a service card based on the data and display the service card, wherein the service card comprises a user interface of the at least one service; receiving an operation performed by a user on the user interface in the service card; and provide a service corresponding to the user interface on which the user performs the operation. 
















 
24. The terminal device according to claim 23, wherein the processing circuit comprises an application processor and a microcontroller unit (MCU).
1. A method for providing a service on a terminal device, comprising: 
identifying a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; 
in response to determining, according to a preset scenario package activation policy, that the user scenario meets an activation condition of a first scenario package, sending a scenario package request message to a service open platform, wherein the scenario package request message comprises an identification (ID) of the first scenario package, and the first scenario package comprises at least one service related to the user scenario;
receiving, by the terminal device, data of the first scenario package sent by the service open platform, generating a service card based on the data and displaying the service card, wherein the service card comprises a user interface of the at least one service; and 
providing, in response to an operation performed by a user on the user interface in the service card, a service corresponding to the user interface on which the user performs the operation; 



wherein the terminal device stores correspondence data that comprises a correspondence between an identifier of a first area and an identifier of a wireless access point that covers the first area, and the identifying the user scenario of the terminal device comprises: 
determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data.


2. The method according to claim 1, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, a cell ID of a base station device, and periodically transmitting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enabling a positioning module to determine a current location of the terminal device; and determining the user scenario of the terminal device based on the current location of the terminal device.

3. The method according to claim 1, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the determining the user scenario of the terminal device based on an identifier of a wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, a cell ID of a base station connected to the terminal device, and periodically reporting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; and receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.

4. The method according to claim 1, wherein the wireless access point comprises a base station and a Wi-Fi access point, the identifier of the wireless access point comprises a cell ID of the base station and a device identifier of the Wi-fi access point, the correspondence data comprises a correspondence between the identifier of the first area and the cell ID of the base station that covers the first area, and a correspondence between an identifier of a second area within the first area and a device identifier of a Wi-Fi access point that covers the second area; and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: periodically obtaining, by a modem of the terminal device, a cell ID of a base station connected to the terminal device, and periodically transmitting the obtained cell ID to a microcontroller unit (MCU) of the terminal device, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; receiving, by the MCU, the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enabling a module; determining, by the Wi-Fi module based on a received Wi-Fi signal, a device identifier of a Wi-Fi access point that sends the Wi-Fi signal, and transmitting the obtained device identifier to the MCU; and receiving, by the MCU, the device identifier sent by the Wi-Fi module, and in response to determining, based on the correspondence data, that the received device identifier matches the device identifier of the Wi-Fi access point that covers the second area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the second area.


5. The method according to claim 2, wherein a period of reporting the cell ID by the modem is longer than a period of obtaining the cell ID.
6. The method according to claim 1, wherein the wireless access point is a Bluetooth device, the identifier of the wireless access point comprises an identifier of the Bluetooth device, and the determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data comprises: determining, by a Bluetooth module of the terminal device based on a received Bluetooth signal, the identifier of the Bluetooth device that sends the Bluetooth signal, and transmitting the obtained identifier of the Bluetooth device to a microcontroller unit (MCU) of the terminal device, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; receiving, by the MCU, the identifier of the Bluetooth device sent by the Bluetooth module, and in response to determining, based on the correspondence data, that the received identifier of the Bluetooth device matches the identifier of the Bluetooth device that covers the first area, determining the user scenario of the terminal device, wherein the user scenario represents that the terminal device approaches or enters the first area.

7. The method according to claim 1, further comprising: downloading, by the terminal device from the service open platform that maintains geographical location information of the wireless access point, correspondence data that comprises a correspondence between a geographical location information of the first area and the identifier of the wireless access point that covers the first area.
8. The method according to claim 1, wherein the at least one service comprise a public information guidance service in the user scenario.
9. The method according to claim 8, wherein the public information guidance service comprises scenario guidance and a scenario map.
10. A terminal device, comprising: 
a microcontroller unit (MCU); a communications interface; 
a processor; and a display; 
wherein the MCU is configured to identify a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; the processor is configured to: 
in response to determining, according to a preset scenario package activation policy, that the user scenario meets an activation condition of a first scenario package, send a scenario package request message to a service open platform by using the communications interface, wherein the scenario package request message comprises an identification (ID) of the first scenario package, and the first scenario package comprises at least one service related to the user scenario; 
the communications interface is configured to receive data of the first scenario package and that is sent by the service open platform; 
the processor is further configured to: 
generate a service card based on the data received by the communications interface, wherein the service card comprises a user interface of the at least one service; and 
provide, in response to an operation performed by a user on the user interface in the service card, a service corresponding to the user interface on which the user performs the operation; and 
the display is configured to display the service card; 
wherein the terminal device stores correspondence data that comprises a correspondence between a geographical location of a first area and an identifier of a wireless access point that covers the first area, and the MCU is configured to determine the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data.


11. The terminal device according to claim 10, wherein the wireless access point comprises a base station, the identifier of the wireless access point comprises a cell ID of the base station, and the terminal device further comprises: a modem, and a positioning module, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; wherein the modem is configured to: periodically obtain a cell ID of a base station connected to the terminal device, and periodically transmit the obtained cell ID to the MCU; and the MCU is configured to: in response to determining, based on the cell ID sent by the modem and the correspondence data, that the cell ID matches the cell ID of the base station that covers the first area, enable the positioning module to determine a current location of the terminal device.

12. The terminal device according to claim 10, wherein the wireless access point comprises a base station, the identifier of the wireless access point is a cell ID of the base station, and the terminal device further comprises a modem, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; wherein the modern is configured to: periodically obtain a cell ID of a base station connected to the terminal device, and periodically report the obtained cell ID to the MCU; and the MCU is configured to: receive the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.
13. The terminal device according to claim 10, wherein the wireless access point comprises a base station and a Wi-Fi access point, the identifier of the wireless access point is a cell ID of the base station and a device identifier of the Wi-Fi access point, correspondence data that comprises a correspondence between an identifier of the first area and the cell ID of the base station that covers the first area, and a correspondence between an identifier of a second area within the first area and a device identifier of a Wi-Fi access point that covers the second area; and the terminal device further comprises a modem, and a Wi-Fi module, wherein the MCU continuously works when an application processor (AP) of the terminal device is in a sleep mode; wherein the modem is configured to: periodically obtain a cell ID of a base station connected to the terminal device, and periodically transmit the obtained cell ID to the MCU; the MCU is configured to: receive the cell ID sent by the modem, and in response to determining, based on the correspondence data, that the received cell ID matches the cell ID of the base station that covers the first area, enable the Wi-Fi module; the Wi-Fi module is configured to: determine, based on a received Wi-Fi signal, a device identifier of a Wi-Fi access point that sends the Wi-Fi signal, and transmit the obtained device identifier to the MCU; and the MCU is further configured to: receive the device identifier sent by the Wi-Fi module, and in response to determining, based on the correspondence data, that the received device identifier matches the device identifier of the Wi-Fi access point that covers the second area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the second area.

14. The terminal device according to claim 10, wherein the wireless access point is a Bluetooth device, the identifier of the wireless access point comprises an identifier of the Bluetooth device, and the MCU is configured to: determine, based on a received Bluetooth signal, the identifier of the Bluetooth device that sends the Bluetooth signal, and in response to determining, based on the correspondence data, that the identifier of the Bluetooth device matches the identifier of the Bluetooth device that covers the first area, determine the user scenario of the terminal device, wherein the user scenario represents that the terminal device enters the first area.

15. The terminal device according to claim 10, wherein the at least one service comprise a public information guidance service in the user scenario.
16. The terminal device according to claim 15, wherein the public information guidance service comprises scenario guidance and a scenario map.
17. A terminal device, comprising a processing circuit, a storage medium, and a computer program that is stored in the storage medium, wherein the processing circuit is configured to executed the computer program, so as to: 
identify a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located; 
in response to determining, according to a preset scenario package activation policy, that the user scenario meets an activation condition of a first scenario package, send a scenario package request message to a service open platform, wherein the scenario package request message comprises an (identifier) ID of the first scenario package, and the first scenario package comprises at least one service related to the user scenario; 
receive data of the first scenario package sent by the service open platform; 
generate a service card based on the data and display the service card, wherein the service card comprises a user interface of the at least one service; and 
provide, in response to an operation performed by a user on the user interface in the service card, a service corresponding to the user interface on which the user performs the operation; 
wherein the terminal device stores correspondence data that comprises a correspondence between an identifier of a first area and an identifier of a wireless access point that covers the first area, and the identify the user scenario of the terminal device comprises: 
determining the user scenario of the terminal device based on the identifier of the wireless access point connected to the terminal device and the correspondence data.
18. The terminal device according to claim 17, wherein the processing circuit comprises an application processor and a microcontroller unit (MCU).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3,11-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107786732 ([as in IDS; English translation, attached] Yang hereinafter) in view of Cheng et al. (US 2019/0034236).
Regarding claim 1:
Yang discloses a system and method for method for providing a service on a terminal device (abstract; and figures), comprising: 
identifying a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located (page 8 [S201, location information of terminal]; page 10 [under S301 obtain positional information of mobile phone]); 
sending a scenario package request message to a service open platform responsive to determining that the user scenario meets an activation condition of a first scenario package, and wherein the first scenario package comprises at least one service related to the user scenario (page 10 {S301 …specific to determine that intelligent scene By by realizing in a manner of following two: Mode one, an inquiry list is created for mobile phone in advance, multiple intelligent scenes should be set in the list, it is corresponding every One intelligent scene is all set with location information, and corresponding each intelligent scene generates and stores one and applies recommendation tables… Mode two, is directly realized using map software, is determined correspondingly according to the information indicated in gps satellite positioning map Scene information}, and {S302, the scene mode according to corresponding to determining positional information. In actual applications, the scene mode can be understood as the current operation mode of mobile phone, … therefore, after positional information is determined, intelligent scene can both be determined, it is determined that on the basis of intelligent scene also Scene mode can be determined}); 
receiving, by the terminal device, data of the first scenario package sent by the service open platform (see page 11 { S303, the application program recommendation list according to corresponding to obtaining scene mode, and be shown on screen, the application program An application program is comprised at least in recommendation list.}).
Yang discloses all of the subject matter as described above, except for specifically teaching that wherein the scenario package request message comprises an identification (ID) of the first scenario package.
However, Cheng in the same field of endeavor discloses a system and method for resource allocation and terminal device where the scenario package request message comprises an identification (ID) of the first scenario package (abstract; para 5,28 [scenario data package contains identifier and parameters]; figs; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Cheng in order to provide identifier for the package for performance improvement strategy (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results. 
Regarding claim 13:
Yang et al discloses all of the subject matter as described above for claim 1, and Yang further discloses controller, processor (page 7, para 4; page 8) display, interface (page 5; page 6 last para; page 7 second to last para) thus claims 13 is rejected with similar rationale as for claim 1 above, under the combined teachings of the prior art.
Regarding claim 2,14:
Yang discloses all of the subject matter as described above and, generating a service card based on the data (page 11,14); displaying the service card, wherein the service card comprises a user interface of the at least one service (fig 6,7; page 14 first passage {The intelligent scene at place, then select to meet the application program used under the intelligent scene according to intelligent scene, and push display Selected on screen for user}). 
Regarding claim 3,15:
Yang discloses all of the subject matter as described above and receiving an operation performed by a user on the user interface in the service card; providing a service corresponding to the user interface on which the user performs the operation (page 11 {S304, an application program is selected to use from application program recommendation list}). 
Regarding claim 23:
Yang et al discloses all of the subject matter as described above for claim 1, and Yang further discloses controller, processor (page 7, para 4; page 8) and memory storing program (page 7 last para; and throughout); 
generate a service card based on the data and display the service card, wherein the service card comprises a user interface of the at least one service (see page 11 { S303, the application program recommendation list according to corresponding to obtaining scene mode, and be shown on screen, the application program An application program is comprised at least in recommendation list.}; page 14 first passage); receiving an operation performed by a user on the user interface in the service card (page 11 { application program is selected}); and provide a service corresponding to the user interface on which the user performs the operation (page 11 {S304, an application program is selected to use from application program recommendation list}). Thus claims 23 are rejected with similar rationale as for claim 1 above, under the combined teachings of the prior art.
Regarding claim 11,21:
Yang discloses all of the subject matter as described above and the at least one service comprise a public information guidance service in the user scenario (page 3 [last paragraph, app such as map]; page 9, 10 [under step S301]).
Regarding claim 12,22:
Yang discloses all of the subject matter as described above and the public information guidance service comprises scenario guidance and a scenario map (page 3 [last paragraph, app such as map, navigation as guidance]; page 9, 10 [map, under step S301]).
Regarding claim 24:
Yang discloses all of the subject matter as described above and wherein the processing circuit comprises an application processor and a microcontroller unit (MCU) (page 5; page 6 last para; page 7 second to last para; page 8 first para; figures). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2019/0273788) discloses a system and method for information presentation based on current scenario of user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631